

EXCLUSIVE OPTION AGREEMENT
 
This Exclusive Option Agreement (the “Agreement”) is entered into as of July 25,
2008 between the following parties in Fuzhou, Fujian Province, P.R.C.


Party A: Green Planet Bioengineering Co., Ltd.
Registered Address: #666 of Mingdu Mansion, #126, Gong Ye Nan Road, Sanming City


Party B:
Zhao Min, A citizen of P.R.C.,
And the Identity Card Number: 350111196808040358;
Zheng Minyan, A citizen of P.R.C.,
And the Identity Card Number: 350402801017202;
Jiangle Jianlong Mineral Industry Co., Ltd.,
And the Business License Number: Qi He Ming Zong Fu Zi No.000264


Party C: Sanming Huajian Bio-Engineering Co., Ltd.
Registered Address: Jikou District, Sanyuan District Industrial Development
Park, Sanming City.

 
WHEREAS:
 
1.
Party A is a wholly foreign-owned enterprise incorporated under the laws of the
People’s Republic of China (the “P.R.C.”), which was registered at
Administration of Industry and Commerce Bureau of Sanming, in P.R.C., and the
registered number is 350400400003046. It legally exists to date.

 
2.
Party C is an enterprise registered in Sanming City, Fujian Province, and
legally existing to date. The number of its business license is 350400100007408.

 
3.
As of the date of this Agreement Party B are the only shareholders of Party C,
and legally hold the 100% equity interest of Party C.

 
NOW, THEREFORE, the Parties through mutual negotiations hereby enter into this
Agreement according to the following terms and conditions:
 
1.
THE GRANT AND EXERCISE OF PURCHASE OPTION

 

 
1.1
Grant: Party B and Party C hereby grant Party A an irrevocable exclusive
purchase option. Party A has right to purchase all or part of the shares of
Party C currently owned by Party B (the “Object Shares”), or increase the
investment until Party A holds 49% shares (when laws, regulations or policies of
P.R.C. permitted, the investment would be increased up to 100%) of Party C (the
“Increasing Investment”). This purchase option is irrevocable and shall be
exercised only by Party A (or the qualified persons appointed by Party A). The
term “person” used herein shall include any entity, corporation, partnership,
joint venture and non-corporate organizations.




--------------------------------------------------------------------------------



 
1.2
Exercise Procedures:

 
1.2.1
Party A shall notify Parties B, C in writing prior to exercising its option (the
“Option Notice” hereinafter).

 
1.2.2
The next day upon receipt of the Option Notice, Parties B, C together with party
A (or the qualified person appointed by Party A), shall promptly compile a whole
set of documents (the “Transfer Documents”) to be submitted to the government
bodies for approving the object shares transfer or increasing investment in
connection with the Option exercise so that the shares or assets transfer can be
transferred or investment can be increased, in whole or in part.

 
1.2.3
Upon the completion of the compilation of all the Transfer Documents and the
Transfer Documents being confirmed by Party A, Parties B, C shall promptly and
unconditionally obtain, together with Party A (or the qualified person appointed
by Party A), all approvals, permissions, registrations, documents and other
necessary approvals to effectuate the transfer of the object shares or
increasing investment in connection with the Option exercise.

 
1.3
Exercise Condition: Party A could exercise the optional purchase right to
purchase object shares or increase investment, at any time when Party A
considers it is necessary and feasible.

   

2、
Price of Option



  Party A shall purchase the object shares or increase investment at a price
agreed by all parties. When laws, regulations or policies of P.R.C. require
these assets to be appraised, the purchase or increasing investment price shall
be the appraisal price. Any consideration obtained by Party B and Party C shall
be 1) returned to Party A for operation in accordance with the Entrusted
Agreement, or 2) paid back to Party A in any other ways as agreed by whole
parties. Party B, C shall execute any related agreements or letters of
undertaking that is necessary to pay back such consideration. Party A has the
discretion to decide the time and arrangement of the acquisition, provided that
the acquisition will not violate any laws or regulations then in effect.


3.
REPRESENTATIONS AND WARRANTIES




--------------------------------------------------------------------------------


 
3.1
Each party hereto represents to the other parties that: 1) it has all the
necessary rights, powers and authorizations to enter into this Agreement and
perform its duties and obligations hereunder; and 2) the execution or
performance of this Agreement shall not violate any significant contract or
agreement to which it is a party or by which it or its assets are bounded.



 
3.2
Party B hereto represent to Party A that: 1) they are legally registered
shareholders of party C and have paid Party C the full amount of their
respective portions of Party C's registered capital required under the P.R.C.
laws; 2) Party B have not mortgaged or pledged their shares of Party C, nor have
granted any security interest or borrow against their shares of Party C in any
form except <Shares Pledge Agreement>; and 3) Party B have not sold or will sell
to any third party their equity interests in Party C.



 
3.3
Party C hereto represents to Party A that: 1) it is a limited liability company
duly registered and validly existing under the P.R.C laws; and 2) its business
operations are in compliance with applicable laws of the P.R.C. in all material
aspects.



4.
COVENANTS



The Parties further agree as follows:


 
4.1
Before Party A has acquired all the equity/assets of Party C or increased
investment by exercising the purchase option provided hereunder, Party C shall
not:



 
4.1.1
sell, assign, mortgage or otherwise dispose of, or create any encumbrance on,
any of its assets, operations or any legal or beneficiary interests with respect
to its revenues (unless such sale, assignment, mortgage, disposal or encumbrance
is relating to its daily operation or has been disclosed to and agreed upon by
Party A in writing);



 
4.1.2
enter into any transaction which may materially affect its assets, liability,
operation, shareholders’ equity or other legal rights (unless such transaction
is relating to its daily operation or has been disclosed to and agreed upon by
Party A in writing); and



 
4.1.3
distribute any dividend to Party B in any manner.



 
4.2
Before Party A has acquired all the equity/assets of Party C or increased
investment by exercising the purchase option provided hereunder, Party B shall
not individually or collectively:




--------------------------------------------------------------------------------


 
4.2.1
supplement, alter or amend the articles of association of Party C in any manner
to the extent that such supplement, alteration or amendment may have a material
effect on Party C's assets, liability, operation, shareholders’ equity or other
legal rights;



 
4.2.2
cause Party C to enter into any transaction to the extent such transaction may
have a material effect on Party C's assets, liability, operation, shareholders’
equity or other legal rights (unless such transaction is relating to Party C's
daily operation or has been disclosed to and agreed upon by Party A in writing);
and
     
 
4.3
Party B shall entrust Party C to Party A for management in accordance with
Management Entrustment Agreement dated April 17, 2008.





 5.
ASSIGNMENT OF AGREEMENT

 
 
5.1
Each of Party B and Party C shall not transfer their rights and obligations
under this Agreement to any third party without the prior written consent of the
Party A.

 
 
5.2
Each of Party B and Party C hereby agrees that Party A shall have the right to
transfer all of its rights and obligation under this Agreement to any third
party whenever it desires. Any such transfer shall only be subject to a written
notice sent to Party B and Party C by Party A, and no any further consent from
Party B and Party C will be required.

 
6.
CONFIDENTIALITY

 
The Parties acknowledge and confirm that any oral or written materials exchanged
by the Parties in connection with this Agreement are confidential. The Parties
shall maintain the secrecy and confidentiality of all such materials. Without
the written approval by the other Parties, any Party shall not disclose to any
third party any relevant materials, but the following circumstances shall be
excluded:
 
 
a.
The materials are known or will be known by the public (except for any materials
disclosed to the public by the Party who receives such materials);

 
 
b.
The materials are required to be disclosed under the applicable laws or the
rules or provisions of stock exchange; or

 
 
c.
The materials disclosed by each Party to its legal or financial consultant
relate to the transaction contemplated under this Agreement, and such legal or
financial consultant shall comply with the confidentiality set forth in this
Section. The disclosure of the confidential materials by an employee of any
Party shall be deemed disclosure of such materials by such Party, and such Party
shall be liable for breaching the contract. This Article 6 shall survive this
Agreement even if this Agreement is invalid, amended, revoked, terminated or
unenforceable by any reason.




--------------------------------------------------------------------------------


7.
BREACH OF CONTRACT



 
 
Any violation of any provision hereof, any incomplete or mistaken performance of
any obligation provided hereunder, any misrepresentation made hereunder, any
material nondisclosure or omission of any material fact, or any failure to
perform any covenants provided hereunder by any Party shall constitute a breach
of this Agreement. The breaching Party shall be liable for any such breach
pursuant to the applicable laws.



8.
APPLICABLE LAW AND DISPUTE RESOLUTION

 
 
8.1
Applicable Law

 
The execution, validity, interpretation and performance of this Agreement and
the disputes resolution under this Agreement shall be governed by the laws of
P.R.C.
 
 
8.2
Dispute Resolution

 
The parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each party can submit such matter to China International
Economic and Trade Arbitration Commission (the “CIETAC”) in accordance with its
rules. The arbitration shall take place in Beijing. The arbitration award shall
be final, conclusive and binding upon both parties.
 
9.
EFFECTIVENESS AND TERMINATION

 
 
9.1
This Agreement shall be effective upon the execution hereof by all Parties
hereto and shall remain effective thereafter.

 
 
9.2
This Agreement may not be terminated without the unanimous consent of all the
Parties except that Party A may, by giving a thirty (30) days prior notice to
the other Parties hereto, terminate this Agreement.

 
10.
MISCELLANEOUS

 

--------------------------------------------------------------------------------


 
10.1
Amendment, Modification and Supplement

 
Any amendment and supplement to this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed an integral part of this Agreement and shall have the same legal effect
as this Agreement.
 
 
10.2
Entire Agreement

 
The Parties acknowledge that this Agreement constitutes the entire agreement of
the Parties with respect to the subject matters therein and supersedes and
replaces all prior or contemporaneous agreements and understandings in oral or
written form.
 
 
10.3
Severability

 
If any provision of this Agreement is adjudicated to be invalid or
non-enforceable according to relevant laws of the P.R.C., such a provision shall
be deemed invalid only to the extent the P.R.C. laws are applicable in China,
and the validity, legality and enforceability of the other provisions hereof
shall not be affected or impaired in any way. The Parties shall, through
consultation based on the principal of fairness, replace such invalid, illegal
or non-enforceable provision with a valid provision so that any substituted
provision may bring the similar economic effects as those intended by the
invalid, illegal or non-enforceable provision.
 
 
10.4
Headings

 
The headings contained in this Agreement are for the convenience of reference
only and shall not in any other way affect the interpretation, explanation or
the meaning of the provisions of this Agreement.
 
 
10.5
Language and Copies

 
This Agreement is executed in Chinese and English in five (5) copies; each of
Party A and Party C holds one copy of each language, everyone of Zhao Min, Zheng
Minyan and Jiangle Jianlong Mineral Industry Co., Ltd. holds one copy of each
language, and each original copy has the same legal effect. In the event of any
conflict between the two versions, the Chinese version shall prevail.
 

--------------------------------------------------------------------------------


 
10.6
Successor

 
This Agreement shall bind and benefit the successor or the transferee of each
Party.
 
 
IN WITNESS THEREFORE, the parties hereof have caused this Agreement to be
executed by their duly authorized representatives as of the date first written
above.


[NO CONTEXT BELOW, SIGNATURE PAGE ONLY]

--------------------------------------------------------------------------------



[SIGNATURE PAGE]




PARTY A: Green Planet Bioengineering Co., Ltd. (Seal)
Authorized Representative(Signature):



PARTY B: ___________________(Signature) ____________________(Signature)
Zhao Min                                          Zheng Minyan
 
Jiangle Jianlong Mineral Industry Co., Ltd. (Seal)
 
 
Legal Representative (Signature):
 
PARTY C: Sanming Huajian Bio-Engineering Co., Ltd. (Seal)
 
Legal Representative (Signature):




